Case 3:20-cv-01372-TAD-KLH Document 7-2 Filed 10/30/20 Page 1 of 12 PagelD#: 114

OUACHITA PARISH* 474 JUDICIAL DISTRICT COURT* STATE OF LOUISIANA
RECEIVED

   

      

AARON LARRY BOWMAN CASE NO.

Vs. sep 28 2000 20-2498
OUACHITA PARISH SHERIFF'S OFFICE, see ofthe | ~FiIL ED
SHERIFF JAY RUSSELL, METRO NARCOTICS U Nia. ident coe Bact
MONROE POLICE DEPARTMENT, LOUISIANA ¢ p { M20
STATE POLICE DEPARTMENT, UNIVERSITY OF A Awe Ef aL, ry ny Leas
LOUISIANA AT MONROE POLICE DEPARTMENT, , DEPUTY CLE

THE CITY OF MONROE, PARISH OF OUACHITA, Cate JUDICIAL MSteier COURT

AND DONOVAN GINN © QUACHITA PARISH, LA

DEPUTY

TEGO OIOINIGOR IG IR a CO OIC GIO GOI GIGI IC OISR OC AICIOIO a dOI Gr OCR IGE HORE EHOIOg dea

PETITION FOR DAMAGES FOR POLICE MISCONDUCT AND EXCESSIVE FORCE

NOW COMES Petitioner, AARON BOWMAN, a person of the full age of majority.
Petitioner is domiciled in the State of Louisiana, Parish of Quachita, and asserts the following
claims for relief:

Ll.

Made Defendants herein are the following:

A, OUACHITA PARISH SHERIFF'S OFFICE, a governmental entity and
department of Ouachita Parish, Parish of Ouachita and not an arm or instrumentality
of the State of Louisiana.

B. SHERIFF JAY RUSSELL, in his official capacity, a person of full age and majority
who at all times was and is Sheriff of the Ouachita Parish Sheriff's Office in Ouachita
Parish, Louisiana.

C. METRO NARCOTICS UNIT, a governmental entity and depattment of Ouachita
Parish, Parish of Ouachita and not an arm or instrumentality of the State of Louisiana.

D. MONROE POLICE DEPARTMENT, a governmental entity and department of the
city of Monroe, Parish of Ouachita and not an arm or instrumentality of the State of
Louisiana.

E. LOUISIANA STATE POLICE DEPARTMENT, a governmental entity tad

i

department of Ouachita Parish, Parish of Ouachita and not an arm or intruntGhtaliry}
NO

ws

of the State of Louisiana,

She cd
GSAlse
Case 3:20-cv-01372-TAD-KLH Document 7-2 Filed 10/30/20 Page 2 of 12 PagelD#: 115

F, UNIVERSITY OF LOUISIANA AT MONROE POLICE DEPARTMENT, a
governmental entity and department of the city of Monroe, Parish of Ouachita and not
an arm or instrumentality of the State of Louisiana.

G, CITY OF MONROE, PARISH OF OUACHITA, a local governmental entity and
body politic created by statute, being a municipality and political subdivision of the
State of Louisiana but not an agency, or department, or arm of the State of Louisiana.

H. DEPUTY DONOVAN GINN, also made Defendant herein individually and in his
official capacity as an Officer in the Ouachita Parish Sheriff's Department, a person
of full age and majority, domiciled in the Parish of Ouachita.

2,
Jurisdiction is proper in this Honorable Court pursuant to 28 U.S.C. section 1331 and
1367, inasmuch as this matter arises under 42 U.S.C. section 1983, et seq.

3.
Venue is proper in this Honorable Court in part because the actions giving rise to this suit

occurred in Ouachita Parish, and all of the parties involved are domiciled in Quachita Parish.
4,
All officers or deputies involved are believed to be members of Ouachita Parish Sheriff's
Department’s Special Crimes Apprehension Team (hereinafter referred to as “SCAT TEAM”),
which is believed to be comprised of approximately 10 specially trained deputies,

5.
The SCAT team conducts high intensity patrol in problem areas-targeting drug dealers,

gang activity and other felony crimes in progress. SCAT targets any recurring crimes which require
specialized surveillance or covert operations in any area in the parish as well as assists other
agencies including the Monroe Police Department, West Monroe Police Department, Louisiana
State Police, Richwood Police Department, Sterlington Police Department, University of
Louisiana at Monroe (ULM) Police Department, and the Metro Narcotics Unit,

6.
On or about May 30, 2019, Petitioner noticed a white truck, which appeared to be the

police, behind him while on his way home to 1500 South 3" Street, Monroe La.
7.
Petitioner proceeded home as he lived a few streets over from his ori ginal destination. Once
he made it home, the deputies/officers pulled into his driveway behind him.

8.
Case 3:20-cv-01372-TAD-KLH Document 7-2 Filed 10/30/20 Page 3 of 12 PagelD #: 116

Deputy Donovan Ginn and other officers proceeded to ask Petitioner questions, Petitioner

kept his hands in plain view where all officers could view them, as he is familiar with the process.

9.

One of the officers opened his car door and begin questioning him as to whether he had
anything on him. Petitioner alleges that the officers were referring to drugs or weapons, and
Petitioner responded that he had none.

10.

Petitioner asserts that the officers began to pull him out of his vehicle, while other
officers begin to arrive on the scene,

11,

Petitioner asserts that he was dragged to the ground, face down and officers began to hit
and kick him.

12.

Petitioner asserts that at no time did he resist any of the officers, and the officers continued
ta beat him for a period of time.

13.

Petitioner sustained multiple lacerations; including, a cut to the top of his head, a fractured
arm, and broken ribs amongst other ailments. Petitioner does not recall an exact number of
deputies/officers involved in the beating.

14,
Petitioner is a dialysis patient, and the beating was extremely detrimental to his health.
15.

Petitioner believes that the deputies/officers involved were wearing body cameras at the
time of the incident and has requested through a public record’s request to receive the footage.
Petitioner is not certain as to whether said footage has been destroyed.

16,

Petitioner asserts that the published police report is fabricated, and aspects of Deputy

Ginn’s narrative is untrue. (Exhibit A) Petitioner asserts that he was not the aggressor but was

actually beaten terribly by Deputy Ginn and other officers.
Case 3:20-cv-01372-TAD-KLH Document 7-2 Filed 10/30/20 Page 4 of 12 PagelD #: 117

17.

Petitioners girlfriend at the time, Teresa Criff, and her daughter, Te’ Asia Martin were

present during the incident whereby it was learned that the incident was recorded.
18,

Teresa Criff, as a witness, asserts that Petitioner was not resisting at any time to the officers
but was attacked by the officers instead.

19,

The video footage was captured by Petitioner’s home security camera, (Exhibit B). The
video footage captures an officer swinging downwards, punching Petitioner repeatedly. The
deputies/officers who attacked Petitioner inflicted a severe laceration to his head, which required
several stitches, fractured ribs and a fractured right arm,

20,

Deputy Ginn stated in the police report that Teresa Criff as owner of the vehicle gave
consent to search the vehicle and nothing illegal was found. Petitioner informed the officers of this
fact when he was first questioned; however, the officers proceeded to pull him out of the vehicle
and beat him senselessly anyway. The officer was heard telling the witnesses to go back in the
house.

21.

The EMS Ambulance was contacted and arrived on the scene, and Petitioner was
transported to St, Francis Medical Center where he was treated. Petitioner later followed up with
Glenwood Regional Medical Center sometime after,

22,

Petitioner was never arrested on the scene for any criminal activity, Oddly enough, Deputy
Ginn obtained an arrest warrant for Petitioner approximately 3-4 days later and bond was set at
$4,650,

23.

Petitioner alleges that the actions by the Officers were unreasonable, unnecessary,
violated police protocel and procedure, excessive force, negligent, an exercise of bad judgment,
and violated Petitioner's 4" and 14"" Amendments of the United States Constitution and certain

Louisiana Constitutional rights.
Case 3:20-cv-01372-TAD-KLH Document 7-2 Filed 10/30/20 Page 5 of 12 PagelD#: 118

42 USC SECTION 1983, the 4" and 14" AMENDMENTS

24,
Petitioner asserts that all Defendants are persons for purposes of 42 U.S.C. Section 1983,

Petitioners assert that all Defendants are liable pursuant to 42 U.S.C. Section 1983 which
provides:

“Every person who, under color of any statute, ordinance, regulation,
custom, or usage, of any State or Territory or the District of Columbia,
subjects, or causes to be subjected, any citizen of the United States or
other person within the jurisdiction thereof to the deprivation of any
tights, privileges, or immunities secured by the Constitution and laws,
shall be liable to the party injured in an action at law, suit in equity, or
other proper proceeding for redress, except that in any action brought
against a judicial officer for an act or ornission taken in such officer’s
judicial capacity, injunctive relief shall not be granted unless a
declaratory decree was violated or declaratory relief was unavailable,
For the purposes of this section, any Act of Congress applicable
exclusively to the District of Columbia shall be considered to be a
statute of the District of Columbia.”

25.

Petitioner herein seeks vindication of certain rights conferred upon him under the 4" and
14 Amendments to the United States Constitution including the rights to be free from
unreasonable seizure and excessive force and that the Defendants did violate on May 30, 2019
these rights owed to Petitioner, Mr. Aaron Bowrnan.

26,

Petitioner brings these 42 U.S.C. Section 1983 actions against Officer Donovan Ginn and
other officers in their individual capacities.

27,

Petitioner also brings these claims against the Ouachita Parish Sheriff's Department,
Sheriff Jay Russell, Monroe Police Department, City of Monroe, Louisiana State Police, ULM
Police Department, Metro Narcotics Unit, for the following:

1. Improper screening of Deputy Donovan Ginn and other officers who
participated in the beating;

2. Hiring of Deputy Ginn and other negligent officers;

3. Failing to properly train and supervise them regarding the
constitutional limitations of the use of excessive force;

4, Failure to promulgate and operationalize a constitutional use of

excessive force policy, and
Case 3:20-cv-01372-TAD-KLH Document 7-2 Filed 10/30/20 Page 6 of 12 PagelD #: 119

5. Other claims described herein including the deliberate indifference
to the protection of Petitioner’s constitutional rights.
28.

Petitioner also brings these actions under the 4" and 14" Amendments to the United States
Constitution for deprivation of his constitutionally protected rights. These rights include due
process and equal protection of the laws under the 14" Amendment as well as the rights guaranteed
under the 4" Amendment such as the right to be free from unreasonable searches, seizures, and
excessive force. The Defendants violated these rights owed to Petitioner on May 30, 2019.

29.

The 14"" Amendment of the United States Constitution provides in pertinent part, “the right
of the people to be secure in their persons, houses, papers, and effects, against unreasonable
searches and seizures, shall not be violated, and no warrant shall issue, but upon probable cause,
supported by both or affirmation, and particularly described in the place to be searched, and the
person or thing to be seized.”

30.

Petitioner alleges the Defendants were acting in the course and scope of their employment
when they committed acts under the color of law and deprived Petitioner of his rights secured by
the 14 Amendment of the United States Constitution.

31,

The Defendants, while acting in their official capacities as police officers, deprived
Petitioner of liberty without due process of Jaw, made an unreasonable seizure of his person and
thereby depriving Petitioner of his rights and privileges as guaranteed by the 4" and 14”
Amendments of the United States Constitution.

32,

By using excessive force described in this petition when it was not objectively reasonable
to do so, the Officers deprived Petitioner of his constitutionally protected right of life and liberty
without due process of law.

33.
The conduct, including actions and omissions of the Defendants while in the course and

scope of their employment was excessive and unreasonable to say the least and was done
Case 3:20-cv-01372-TAD-KLH Document 7-2 Filed 10/30/20 Page 7 of 12 PagelD #: 120

intentionally, willfully, maliciously, and with deliberate indifference and reckless disregard for the
natural probable consequences of their acts,
34,

The actions of the Defendants were done without justification and without basis in policy
or reasonable standards. Their actions were intentionally calculated and did cause serious physical
and emotional pain and suffering to Petitioner in violation and deprivation of his constitutional
rights protected under 42 U.S.C 1983 as well as the 4"" and 14" Amendments to the United States
Constitution, including the right to be free of unreasonable seizures and use of unreasonable and
unjustified, excessive force.

35.

As the above and foregoing allegations demonstrate, Defendants are liable unto Petitioner
under the doctrine of respondeat superior for Defendant Ginn and other officers for (a) assault, (b)
battery (excessive force), (c) negligent and intentional infliction of emotional distress, (d) cruel
treatment, (e) false arrest/imprisonment, (f) malicious prosecution, (g) violation of the Constitution
and other laws of the United States and of the State of Louisiana, (h) deliberate indifference to the
rights, safety, and dignity of Petitioners, and for all other acts and omissions as will be shown at
trial.

TORT CAUSES OF ACTIONS
36.

Petitioner asserts that the Defendants are liable pursuant to Louisiana Code of Civil

Procedure Articles 2315, 2316, 2317, and 2320.
37.

Petitioner asserts that the Defendants are liable pursuant to Louisiana Code of Civil
Procedure 2315, which requires that every act whatever man that causes damage to another obliges
him by whose fault it is to repair it,

38.

The Defendants, Deputy Ginn and other officers did in fact assert excessive force by
beating Petitioner, in which they inflicted great bodily harm when Petitioner posed no imminent
threat of danger or great bodily harm to any of the officers.

39,

The Defendants could have de-escalated the situation in order to gain control of the setting;
Case 3:20-cv-01372-TAD-KLH Document 7-2 Filed 10/30/20 Page 8 of 12 PagelD#: 121

including but not limited to, verbal juda, reporting the incident to a supervisor, and al] other
acceptable police tactics short of unreasonable and excessive force, which will
more fully be shown at trial.
40,
Petitioner avers that Defendants are liable pursuant to Louisiana Code of Civil Procedure
Article 2317, which provides that individuals are responsible not only for damage occasioned
by their own acts, but also for damage caused by acts of persons for whom the individual is

answerable, or of the thing which the individual has in his custody.

Al,
Petitioner avers that Defendants are liable pursuant to Louisiana Code of Civil Procedure
Article 2320, which provides that employers are answerable for the damage occasioned by their

employees in the exercise of the functions in which they are employed.

42,

Defendant Officers were acting under the direction and control of Defendants Ouachita
Parish Sheriff's Office, Monroe City Police Dept., Louisiana State Police Dept, ULM Police Dept.,
Sheriff Jay Russell, City of Monroe, and Metro Narcotics Unit at the time of the incident. Acting
under color of law and pursuant to official policy and custom, Defendants through its Police
Departments were negligent in hiring, training, and retention of Defendants.

43,

Defendants through its Police Departments knowingly, recklessly, or with deliberate
indifference and callous disregard of Plaintiffs rights, failed to instruct, supervise, control
Defendant Officers from depriving Petitioner of his constitutional and statutory rights, privileges
and immunities under Federal and the laws and Constitution of the State of Louisiana.

44,

Defendants directly or indirectly, under color of law, approved or ratified the unlawful,

deliberate, malicious, reckless, and wanton conduct of Defendant, Officers.
Case 3:20-cv-01372-TAD-KLH Document 7-2 Filed 10/30/20 Page 9 of 12 PagelD#: 122

45.

Asa direct and proximate cause of the acts or failure to act as set forth in above, Petitioner
suffered physical injury and severe mental anguish in violation of their violation of their
constitutional and statutory rights guaranteed under the Fourth and Fourteenth Amendments of the
Constitution of the United States and protected by 42 U.S.C. section 1983,

46.

Defendants breached their duty owed to Petitioner in this matter because of their
unnecessary, negligent, and use of excessive force, which in fact caused the substantial injuries of
Petitioner.

47.

Petitioner believes that the Defendants are liable pursuant to Article Section 2 of the
Louisiana State Constitution, which provides that no person shall be deprived of life, liberty, or
property except by due process of law.

48,

Petitioner believes that Defendants are liable pursuant to Louisiana Revised Statute 42;
1441.3 which provides that municipalities are responsible for the actions, offenses, and torts of
their officials and deputy officials.

49,

Petitioner asserts that the Defendants are liable for the injuries and damages that Petitioner
sustained due to the acts and/or omissions of negligence and/or fault that are included, but not
limited to the following:

a) the excessive use of force against Mr. Aaron Bowman:
b) failure to employ alternative modes of de-escalating the situation;
¢c) failure to act reasonably as a prudent police officer;
d) violation of applicable law enforcement standards;
¢) failure to ensure the safety of other citizens in the area; and
f) the acts and/or omissions which may be fully shown at trial,
50.
Plaintiff itemizes his damages as follows:

1, Damages for assault and battery (excessive force)
Case 3:20-cv-01372-TAD-KLH Document 7-2 Filed 10/30/20 Page 10 of 12 PagelID #: 123

2. Damages for negligent and intentional infliction of mental and
emotional distress due to outrageous conduct

3. Damages for filing false cover charges

4, Past mental anguish

5. Future mental anguish

6. Past and present suffering

7. Past Loss of Enjoyment of Life

8, Future Loss of Enjoyment of Life

9. Past medical expenses

10. Future medical expenses

1]. Punitive damages under Section 1983 for torture and injury done with
malice

12. Attomey’s fees and court costs

13. Petitioner prays for such damages as reasonable in the premises and all

equitable relief.

Petitioner demands judgment against Defendants, OUACHITA PARISH SHERIFF’S
OFFICE, SHERIFF JAY RUSSELL, METRO NARCOTICS UNIT, MONROE POLICE
DEPARTMENT, LOUISIANA STATE POLICE DEPARTMENT, UNIVERSITY OF
LOUISIANA AT MONROE POLICE DEPARTMENT, THE CITY OF MONROE,
PARISH OF OUACHITA, AND DONOVAN GINN, jointly and severally for compensatory
damages and further demands judgment against Defendants, jointly and severally for punitive
damages, plus the costs of this action, attorney fees and such other relief, as the Court deems just

and equitable.

Petitioner prays that this Honorable Court honor his request to file this instant Suit on
this date, due to The Supreme Court of Louisiana's and the emergency declared statewide
declaration by Louisiana Governor John Bel Edwards’ Order whereby an emergency suspension
of prescription and preemption applies. (Exhibit C) Further, Petitioner prays that this Honorable
Court accept this instant Suit filing based on Act VI, Section 5828 and CC Article 3472.1 to extend
on behalf of the extension of prescription and preemption during 2020 Covid-19 Public Health

Iimergency.
Case 3:20-cv-01372-TAD-KLH Document 7-2 Filed 10/30/20 Page 11 of 12 PagelD #: 124

WHEREFORE, Petitioner, AARON BOWMAN, individually prays that this Petition be
deemed good and sufficient and that after due proceedings are had, judgment be rendered
on behalf of Petitioner and against Defendants for the foregoing general and special
damages, punitive damages, attomey’s fees, costs, interest, and other recoverable

damages and appropriate relief.

Respectfully submitted,

Donecia Banks-Miley

Pleasant, Williams & Banks-Miley Law Group, LLC
901 N. 34 STREET

MONROE, LOUISIANA 71201

PHONE: 318-605-4607

FACSIMILE: 318-605-4617

wi . y \
| f es %
BY: v\ #1 NN \
DONECIA‘BANKS-MILEY, #35641
ATTORNEY FOR PETITIONER

\

Please serve with copy of Petition:

DEPUTY DONOVAN GINN
400 St. John Street
Monroe, LA 71201

OUACHITA PARISH SHERIFF’S OFFICE
400 St. John Street
Monroe, LA 71201

SHERIFF JAY RUSSELL
400 St. John Street
Monroe, LA 71201

UNIVERSITY OF LOUISIANA MONROE
POLICE DEPARTMENT

(Filhiol Hall)

3811 DeSiard Avenue

Monroe, LA 71209

METRO NARCOTICS UNIT
500 Natchitoches Street
West Monroe, LA 71291

LOUISIANA STATE POLICE DEPARTMENT
1240 LA-594
Monroe, LA 71203

 
Case 3:20-cv-01372-TAD-KLH Document 7-2 Filed 10/30/20 Page 12 of 12 PagelD#: 125

MONROE POLICE DEPARTMENT
700 Wood Street
Monroe, LA 71201

CITY OF MONROE
Through City Attorney Angie Sturdivant
400 Lea Joyner Espy Monroe, LA 71201

Please mail a copy to:

Donecia Banks-Miley, ESQ.

Pleasant, Williams, & Banks-Miley Law
901 N. 3" Street

Monroe, LA 7120]
